Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,560,901. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 2 and 10; U.S. Patent No. 10,560,901 discloses:  transmitting a first higher layer configuration message including information of a mapping between a set of sounding reference signal indications and a set of power control parameters to a particular user equipment; transmitting a second higher layer configuration message including a configured grant uplink transmission configuration, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication to the particular user equipment; transmitting an activation message in downlink control information for the configured grant uplink transmission configuration to the particular user equipment; and receiving a configured grant uplink transmission from the particular user equipment; wherein in response to receiving uplink grant downlink control information including a sounding reference signal resource indication field, the particular user equipment determines power control parameters for the configured grant uplink transmission based on the sounding reference signal resource indication, wherein the particular user equipment determines the power control parameters for the sounding reference signal resource indication based on the mapping indicated in the first higher layer configuration message; and wherein in response to being configured with only a single sounding reference signal resource for uplink data channel transmission or if a sounding reference signal indication is not present in the uplink grant downlink control information, the particular user equipment determines the power control parameters for the configured grant uplink transmission based on a direct semi- static configuration (claim 1:  receiving a first higher layer configuration message including information of a mapping between a set of sounding reference signal indications and a set of power control parameters, when the user equipment is configured with more than one sounding reference signal resource for uplink data channel transmission; receiving a second higher layer configuration message including a configured grant uplink transmission configuration, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication; receiving an activation message in downlink control information for the configured grant uplink transmission configuration; in response to receiving uplink grant downlink control information including a sounding reference signal resource indication field, determining power control parameters for the configured grant uplink transmission based on the sounding reference signal resource indication, wherein the user equipment determines the power control parameters for the sounding reference signal resource indication based on the mapping indicated in the first higher layer configuration message; in response to being configured with only a single sounding reference signal resource for uplink data channel transmission or if a sounding reference signal indication is not present in the uplink grant downlink control information, determining the power control parameters for the configured grant uplink transmission based on a direct semi-static configuration; transmitting the configured grant uplink transmission using the determined power control parameters).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chau et al. (US 2014/0265619); Chau discloses incremental adjustment of power to a high power level threshold. Zhu et al. (US 2014/0024321); Zhu discloses incremental reduction of power based on a throughput threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466